DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al (US 20160086733).
Regarding claim 15, Saito discloses a capacitor component (Fig. 1, 1) comprising: a body (Fig. 1, 11) including a first internal electrode (Fig. 1, 12 connecting to left side), a second internal electrode (Fig. 1, 12 connecting to right side) opposing the first internal electrode in a 5first direction (Fig. 1, up and down), and a dielectric layer (Fig. 1, 10) interposed between the first and second internal electrodes (Fig. 1); a first electrode layer (Fig. 1, 13a on left) connected to the first internal electrode and a second electrode layer (Fig. 1, 13a on right) opposing the first electrode layer in a second direction (Fig. 1, left to right) perpendicular to the first 10direction; first plating layer (Fig. 1, 13b on left) disposed on the first electrode layer, second plating layer (Fig. 1, 13b on right) disposed on the second electrode layer; and a metal oxide (Fig. 1, 20 [0054]) disposed at a boundary between the first 15plating layer and the first 
Regarding claim 16, Saito further discloses that the metal oxide has a dimension in a range from 5% to 90% of that 20of the boundary between the plating layer and a corresponding electrode layer ([0062-0063]).  
Regarding claim 19, Saito further discloses that the metal oxide is disposed at a given boundary as islands (Fig. 1, 20), 10plurality of discrete deposits or a combination thereof.  
Regarding claim 20, Saito further discloses that the metal oxide comprises an amorphous metal oxide (0074-0079]), a metal oxide powder, or a combination thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHISAKA et al (US 2017/0018362) in view of Saito et al (US 20160086733).
Regarding claim 1, NISHISAKA teaches a capacitor component (Fig. 1, 10) comprising: a body (Fig. 1, 12) including a dielectric layer (Fig. 2, 14b), a first electrode (Fig. 2, 16a) 5and a second internal 
Saito teaches that a metal oxide (Fig. 1, 20) is disposed on a boundary between the first electrode layer (Fig. 1, 13a) and the first plating layer (Fig. 1, 13b) and a boundary between the second electrode layer (Fig. 1, 13a) and the second plating layer (Fig. 1, 13b).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Saito to the invention of NISHISAKA, in order to prevent hydrogen from entering into the layered body (Saito [0018])
Regarding claim 2, NISHISAKA, as modified by Saito, further teach that the metal oxide has at least one of an island (Saito Fig. 1, 20), a plurality of metal oxide deposits, an amorphous metal oxide, and a metal oxide powder.  
Regarding claim 3, NISHISAKA, as modified by Saito, further teach that each of the first and second electrode layers includes a glass material ([0038]).  
5 Regarding claim 4, NISHISAKA, as modified by Saito, further teach that each of the first and second electrode layers includes copper (Cu) ([0038]).  
Regarding claim 5, NISHISAKA, as modified by Saito, further teach that a central portion of each of the first and second external 10electrode layers has a thickness ranging from 1 µm to 10 µm ([0038]).  
Regarding claim 6, NISHISAKA, as modified by Saito, further teach that the plating layer includes nickel (Ni) (Fig. 4, Ni layer).  
15 Regarding claim 7, NISHISAKA, as modified by Saito, further teach that an indentation (Fig. 4, gap in internal electrodes and layer 24a) is disposed at at least one of a boundary between the first internal electrode and the first electrode layer and a boundary between the second internal electrode and the second electrode layer (Fig. 4).  
Regarding claim 8, NISHISAKA, as modified by Saito, further teach that the indentation includes a glass (when glass in this location [0058]).   
Regarding claim 9, NISHISAKA, as modified by Saito, further teach that the 25indentation is disposed at an outermost boundary of the bodyDB1/ 107016290.1 Page 29in the first direction (Fig. 4, between 12 and 24a in up/down direction), among the boundary between the first internal electrode and the first electrode layer and the boundary between the second internal electrode and the second electrode layer (Fig. 4).  
Regarding claim 10, NISHISAKA, as modified by Saito, further teach that the indentation is disposed at a boundary between the first internal electrode and the first electrode layer (Fig. 4, 12 and 24a) and a boundary between the second internal electrode and the second electrode 10layer (Fig. 4, 12 and 24b).  
Regarding claim 11, NISHISAKA, as modified by Saito, fail to fully teach the claim limitations. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a sum of widths of the indentations ranges from 30% to 80% of an overall width of the internal electrodes, in order to fit user needs and design specifications, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 12, NISHISAKA, as modified by Saito, further teach that the indentation has a dimension of 5 µm or less (within 2 µm [0058]).  
Regarding claim 13, NISHISAKA, as modified by Saito, further teach that an 20average thickness of the first and second internal electrodes is in a range from 0.01 µm to 0.4 µm ([0031]).  
Regarding claim 14, NISHISAKA, as modified by Saito, further teach that an average thickness of the dielectric layer is in a range from 250.01 µm to 0.4 µm ([0025]).  

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 20160086733) in view of NISHISAKA et al (US 2017/0018362).
Regarding claim 17, Saito fails to teach the claim limitations. 
NISHISAKA teaches an indentation (Fig. 4, gap in internal electrodes and layer 24a) disposed at at least one of a boundary between the first internal electrode and the first electrode layer and a boundary between the second internal electrode and the second electrode layer (Fig. 4).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NISHISAKA to the invention of Saito, in order to improve the contact properties between the internal electrodes and the external electrodes (NISHISAKA [0057]).
Regarding claim 18, Saito, as modified by NISHISAKA, further teaches that a total 5dimension of indentations disposed at a given boundary ranges from 30% to 80% of a dimension of the given boundary (Saito [0062]).  
Additional Relevant Prior Art:
KIM et al (US 2013/0049532) teaches relevant art in Fig. 3-4.
Yokoyama et al (US 2002/0046861) teaches relevant art in Fig. 4A-5D.
AHIKO et al (US 2001/0019176) teaches relevant art in Fig. 22.
Hirata et al (US 2011/0110014) teaches relevant art in Fig. 6.
KOBAYSHI et al (US 2009/0323253) teaches relevant art in Fig. 4.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848